*590Appeal from the Circuit Court of Appeals for the Eighth Circuit.
Mr. Henry C. Carlson for appellant. No appearance for the United States.

Per Curiam:

The appeal herein is dismissed for the want of jurisdiction, it appearing that the Circuit Court of Appeals, in determining this case, did not decide against the validity of a statute of a State upon the ground of its being repugnant to the constitution, treaties, or laws of the United States. Section 240 (b) Judicial Code as amended by the Act of February 13, 1925 (43 Stat. 936, 939). Public Service Commission v. Batesville Telephone Co., 284 U. S. 6; Baxter v. Continental Casualty Co., 284 U. S. 578; Bradford Electric Light Co. v. Clapper, 284 U. S. 221, 224, 225.